Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159220
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  CENTERPOINT OWNER LLC,                                                                              Elizabeth T. Clement
           Petitioner-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159220
                                                                   COA: 340710
                                                                   Tax Tribunal: 17-001939-TT
  CITY OF GRAND RAPIDS,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 22, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2019
           s0926
                                                                              Clerk